COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           In re Schindler Elevator Corporation
Appellate case number:         01-21-00177-CV
Trial court case number:       2018-56368
Trial court:                   129th District Court of Harris County
       On April 7, 2021, relator, Schindler Elevator Corporation, filed a petition for writ
of mandamus, requesting that this Court direct the trial court to cancel an April 19, 2021
hearing set by the trial court. In its mandamus petition, relator argues that the trial court
lacks plenary power over the underlying proceeding.
        On November 18, 2020, in connection with an agreement of a “compromise
settlement” between plaintiffs/real parties in interest Manuel Zepeda and Pricilda Luzania,
individually and on behalf of L.Z., D.Z., and E.Z., minor children (the “Plaintiffs”), and
defendants/real parties in interest Boxer Property Management Corp., Grupo Zocalo
Management, LLC, Grupo Zocalo, LP, Town Center Mall, LP, and Town Center Property,
LLC (the “Boxer Defendants”), the trial court entered a “Final Judgment” in the underlying
proceeding. Notably, the Final Judgment includes the following “finality” language: “This
judgment is a final order that disposes of all claims for all parties, and is appealable.” See
generally Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205–06 (Tex. 2001) (discussing
finality phrases). Pursuant to the mandamus record presented to this Court, it does not
appear that relator was a party to the settlement agreement between Plaintiffs and the Boxer
Defendants.
       Despite the language of the Final Judgment, on February 17, 2021, Plaintiffs filed a
“Motion to Confirm Jurisdiction” with the trial court, seeking to have the trial court
“confirm[] that [it] retains jurisdiction over this case” with respect to Plaintiffs’ claims
against relator.1 The trial court has set a hearing on Plaintiffs’ motion for April 19, 2021.
As noted above, relator has filed a petition for writ of mandamus requesting that this Court

1
       On February 18, 2021, the Boxer Defendants filed an “Adoption by Reference of Plaintiffs’
       Motion to Confirm Jurisdiction,” seeking to have the trial court confirm that it retains
       jurisdiction over cross-claims they have against relator.
direct the trial court “to cancel the hearing now set for April 19, 2021,” and to further
“refrain from adjudicating” Plaintiff’s Motion to Confirm Jurisdiction, arguing that the trial
court lacks plenary power over this case. See TEX. R. CIV. P. 329b(d) (trial court retains
plenary power to grant new trial or vacate, modify, correct, or reform judgment within
thirty days after judgment signed), 329b(f) (except to correct clerical errors, once trial court
loses plenary power, party seeking to set aside judgment must file bill of review).
        In connection with its petition for writ of mandamus, relator filed an “Emergency
Motion for Temporary Relief,” requesting that this Court stay the April 19, 2021 hearing
in which the trial court will consider Plaintiffs’ Motion to Confirm Jurisdiction, pending
resolution of the mandamus petition. Accordingly, in both its motion to stay, as well as in
its petition for writ of mandamus, relator requests that this Court direct the trial court to
cancel the April 19, 2021 hearing, and to further refrain from ruling on Plaintiffs’ Motion
to Confirm Jurisdiction. On April 9, 2021, Plaintiffs filed a response in opposition to
relator’s motion to stay.
        Generally, a relator is entitled to a writ of mandamus where a trial court abuses its
discretion and there is no adequate remedy by appeal. In re Prudential Ins. Co., 148
S.W.3d 124, 135–36 (Tex. 2004). Mandamus relief is available where a trial court enters
an order without the statutory authority to do so. See In re State ex rel. Sistrunk, 142
S.W.3d 497, 500 (Tex. App.—Houston [14th Dist.] 2004, orig. proceeding); In re M&O
Homebuilders, Inc., 516 S.W.3d 101, 104 (Tex. App.—Houston [1st Dist.] 2017, orig.
proceeding). However, “courts always have jurisdiction to determine their own
jurisdiction.” V.I.P. Royal Palace v. Hobby Event Center LLC, No. 01-18-00621-CV, 2020
WL 3579563, at *2 (Tex. App.—Houston [1st Dist.] July 2, 2020, no pet.) (mem. op.)
(quoting Heckman v. Williamson Cty., 369 S.W.3d 137, 146 n.14 (Tex. 2012)).
       Accordingly, relator’s emergency motion for temporary relief is denied.
        Further, the Court requests that, within ten days of the April 19, 2021 hearing
regarding Plaintiffs’ Motion to Confirm Jurisdiction, the parties provide this Court with a
status update on the trial court’s ruling.
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court

Date: ___April 12, 2021____




                                               2